Citation Nr: 0030252	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  95-20 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder with depression, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active military service from June 1942 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
an increased rating for service-connected anxiety reaction, 
evaluated as 10 percent disabling.  The veteran appealed.  In 
June 2000, after additional evidence was submitted, the RO 
increased the veteran's rating to 50 percent.  Based on 
recent medical evidence, the RO recharacterized the veteran's 
disability as "post-traumatic stress disorder (PTSD) with 
depression" in that decision.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In a letter, dated in October 2000, the veteran's 
representative argued that an RO rating decision, dated in 
March 1955, which reduced the veteran's evaluation for his 
service-connected nervous condition from 30 percent to 10 
percent, was clear and unmistakable error.  This issue has 
not been adjudicated by the agency of original jurisdiction, 
and is referred to the RO for appropriate action.  In the 
absence of a notice of disagreement, the Board does not have 
jurisdiction of the issue.


FINDING OF FACT

The veteran's service-connected PTSD with depression is shown 
to be productive of depression, irritability, increased sleep 
difficulties and anxiety; his psychiatric disorder has not 
resulted in severe impairment or occupational and social 
impairment with deficiencies in most areas. 



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for PTSD with depression have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.132, and Diagnostic Code 9411 (as in effect prior 
to November 7, 1996), 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an increased rating is warranted for 
his PTSD with depression, currently evaluated as 50 percent 
disabling.  

The relevant evidence in the claims file consists of two 
letters from a VA physician, dated in August 1994, two VA 
examination reports, dated in November 1994 and March 2000, 
VA outpatient records, dated between 1993 and 1994, and oral 
and written testimony from the veteran.  

VA outpatient treatment reports, dated between November 1993 
and May 1994, show that the veteran received periodic 
treatment for symptoms that included irritability, anxiety, 
depression and sleep difficulties.  He reported that he had 
retired as a sales manager for a food company in 1984.  The 
diagnoses included major depression.  His medications 
included Zoloft.

Two letters from a VA physician, Dr. Chilakapati, dated in 
August 1994, are essentially identical, and state that the 
veteran has been receiving outpatient treatment for 
depression since November 1993.  He was said to be on anti-
depressants which were still being adjusted.

The earliest VA examination report during the appeal period 
is a PTSD examination report, dated in November 1994.  This 
report shows that the veteran complained of anxiety and 
depression.  He reported that he took Setraline and 
nortriptyline for control of his symptoms, as well an anti-
depressant he identified as "Venlafaxing."  He further 
reported that he had lived alone since 1991 when he separated 
from his wife.  He stated that his activities included 
watching television, taking walks and reading, and that he 
occasionally attended church or saw a family member.  He 
stated that he had not worked since about 1992 due to medical 
problems, which he reported included a heart condition, 
diabetes, hypertension and treatment for cancer in his groin.  
On examination, the veteran was alert, oriented and 
cooperative.  Speech was slow, but the veteran was able to 
give relevant and concise responses.  Mood was depressed and 
bland.  There was no evidence of a specific anxiety syndrome, 
suicidal ideation or psychotic thought.  Memory, 
intelligence, general information and the ability to 
calculate were satisfactory.  Proverb interpretation and 
differentiation of similar things and judgment were 
satisfactory.  The Axis I diagnoses were chronic depression 
and chronic alcoholism, in remission.  The Axis V diagnosis 
was a Global Assessment of Functioning (GAF) score of 70.

A March 2000 VA mental disorders examination report shows 
that the veteran reported that he had lived alone since 1982, 
and that he had three children who were living a nearby 
state.  He reported that he had not sought treatment for his 
symptoms since about 1994 (the examiner indicated that such 
treatment was advisable).  He stated that he slept most of 
the day.  He denied suicidal ideation.   The examiner 
indicated that the veteran had a latency to his speech which 
was attributable both to depressive symptoms as well as 
Parkinson's disease.  Judgment was impaired.  There was no 
formal thought disorder.  Memory was intact, and the veteran 
was able to give his history in detail.  The examiner noted 
the veteran's service history, and concluded that he had 
PTSD.  The examiner indicated that he had a chronic and 
fairly severe depressive syndrome related in part to a long 
history of chronic PTSD.  The Axis I diagnoses were PTSD, and 
major depressive disorder, (secondary to Parkinson's disease 
and PTSD).  The Axis V diagnosis was a GAF score of 48.  

A review of the veteran's written statements, and the 
transcript of his hearing, held in January 2000, shows that 
he argues that a higher rating is warranted for his PTSD.  
Specifically, he argues that he has anxiety and a loss of 
appetite.  He also reported that he avoids television and 
that his symptoms adversely affect his social life.  

The Board initially notes that the veteran filed his claim on 
December 1993.  During the course of the appeal, the rating 
criteria were changed.  Specifically, on October 8, 1996, the 
VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 
1996).  Under the circumstances, the veteran's increased 
rating claim is to be reviewed under the criteria most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  

In its rating decision of June 2000, the RO assigned the 
veteran's psychiatric disorder a 50 percent rating under 
Diagnostic Code (DC) 9411, effective October 28, 1993.  Under 
the criteria in effect prior to November 7, 1996, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 provided that a 50 percent 
rating for PTSD is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132.  

Under the new criteria, the veteran's condition is still 
rated under DC 9411.  However, the criteria have been 
changed, and the revised regulation provides that a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

After reviewing the totality of the evidence, the Board finds 
that an increased rating is not currently warranted for the 
veteran's PTSD.  The Board first notes that although many of 
the veteran's recorded symptoms are not specifically provided 
for in the ratings schedule, the symptoms listed at 38 C.F.R. 
§ 4.130 do not appear to be intended to be an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  With regard to the criteria in effect 
prior to November 7, 1996, the veteran is not shown to be 
severely impaired.  In this case, there is some evidence of 
the criteria required for a 70 percent rating, specifically, 
evidence that the veteran has some difficulty establishing 
and maintaining favorable relationships with people.  
However, social inadaptability is to be evaluated only as it 
affects industrial adaptability.  See 38 C.F.R. § 4.129; see 
also 38 C.F.R. § 4.132, Note (1).  In this regard, the 
veteran has alternatively reported that he retired in 1984 
and that he has not worked since about 1991.  He has also 
stated that he cannot work due to health problems, and the 
March 2000 VA examination report shows that the veteran has a 
number of physical disabilities, to include Parkinson's 
disease, diabetes, a heart condition, hypertension and 
prostate cancer.  The Board further notes that the veteran 
has not sought treatment for PTSD since 1994, and the Board 
finds that when the most recent GAF score is considered in 
conjunction with the most recent findings (as reflected in 
the March 2000 VA examination report), the evidence shows 
that the veteran has no more than considerable industrial 
impairment due to his PTSD with depression.  For example, the 
veteran's orientation, thought processes and cognitive 
abilities have consistently been found to be unremarkable, 
and there is little or no significant evidence of 
psychoneurotic symptoms.  In addition, there is no 
significant objective evidence of severe symptomatology, 
although the veteran's symptomatology has been noted to 
include depression, sleep difficulties and irritability, 
these symptoms are not shown to have resulted in severe 
impairment.  Based on the foregoing, the Board finds that 
overall, the veteran's social and industrial adaptability is 
not severely impaired.  Accordingly, the Board concludes that 
the veteran's PTSD with depression is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411, as in effect prior to November 6, 
1996.  See 38 C.F.R. § 4.7. 

The Board further finds that the medical evidence does not 
show that the veteran's psychiatric impairment warrants a 
rating in excess of 50 percent under the new criteria.  In 
this regard, the evidence does not show that the veteran has 
such symptoms as suicidal ideation, obsessional rituals, 
defects in speech, near-continuous panic or depression which 
affect his ability to function independently, appropriately, 
and effectively; impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), such that a 70 percent rating is 
warranted.  See 38 C.F.R. § 4.130.  As previously stated, the 
medical evidence shows that the veteran's orientation, 
thought processes and cognitive abilities have consistently 
been found to be unremarkable.  The Axis V diagnosis in the 
March 2000 VA examination report was a GAF score of 48, which 
suggests "serious" symptoms, but which does not suggest 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See DSM-IV at 47.  
The Board therefore finds that the evidence does not show 
that the veteran's symptoms, which include, but are not 
limited to, depression and sleep impairment, are of such 
severity to warrant a 70 percent rating.  The Board further 
points out that its decision is consistent with the November 
1994 VA examination report, which contains a GAF score of 70, 
and the VA outpatient treatment reports, which do not reflect 
symptoms which warrant a rating in excess of 50 percent.  
Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 50 percent under DC 9411, as in 
effect November 7, 1996, and thereafter.  See 38 C.F.R. 
§ 4.7. 

In reaching this determination, the Board has considered all 
the evidence of record, including the veteran's testimony.  
To the effect that the veteran testified that he was more 
severely disabled than evaluated, this Board Member requested 
an additional examination and the RO, based on the evidence, 
granted an increase evaluation.  To this extent, the 
veteran's assertions were correct.  However, it is assumed 
that he is seeking the highest possible evaluation, and in 
this regard, the evidence is in conflict.  The Board has been 
presented with widely differing GAF assessments during the 
appeal period.  We have considered each.  Despite the GAF of 
48, there remains the examiners objective findings contained 
in the evaluation report.  We conclude that the objective 
manifestations noted in the 2000 report, the veteran's 
testimony and findings contained in the 1994 report are more 
probative than the GAF of 48 standing alone.  See, Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

In this decision, the Board has considered the doctrine of 
doubt, but finds that there is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise permit favorable action. 



ORDER

A rating in excess of 50 percent for PTSD is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

